                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK
                                        _____________________

                                       No 17-CV-4112 (JFB)(SIL)
                                       _____________________

 GENINE IADEVAIO, ON BEHALF OF HERSELF AND ALL OTHERS SIMILARLY SITUATED,
                                                                Plaintiff,

                                               VERSUS


                                 LTD FINANCIAL SERVICES, L.P.,

                                                          Defendant.
                                       ___________________
                                    MEMORANDUM AND ORDER
                                          August 29, 2019
                                       ___________________

Joseph F. Bianco, Circuit Judge (sitting by           “creditor” is “Show Master Card” rather than
designation):                                         Bryant State Bank.

    Plaintiff Genine Iadevaio (“plaintiff”)               For the reasons that follow, the Court
brings this putative class action against LTD         grants defendant’s motion for summary
Financial Services, L.P. (“defendant”), for           judgment on this claim, and denies plaintiff’s
alleged violations of the Fair Debt Collection        cross-motion.        In       particular,     the
Practices Act (“FDCPA”), 15 U.S.C. § 1692             uncontroverted           evidence         clearly
et seq. Although the complaint contains six           demonstrates that “Show Master Card” is the
causes of action, presently before the Court          name under which Bryant State Bank
are cross-motions for summary judgment                transacts business in connection with the
relating only to the fourth cause of action.          credit card, that it did so since the beginning
That claim alleges that a debt collection letter      of the credit relationship with plaintiff, and
(the “Collection Letter”) sent by defendant to        that this would be understood by the least
plaintiff did not properly identify the               sophisticated consumer. Accordingly, the
“creditor” in violation of FDCPA Sections             use of that trade name in the Collection Letter
1692g(a)(2), 1692e, 1692e(2)(A), and                  in this case to identify the actual creditor does
1692e(10). In particular, plaintiff asserts           not violate 1692e or 1692g.
that, notwithstanding that Bryant State Bank
is the creditor to whom plaintiff owes the                            I. BACKGROUND
debt, the Collection Letter refers to the name
of the creditor as “Show Master Card.”                    A. Facts
Therefore, the question is whether defendant
violated the FDCPA by setting forth in the                The Court has taken the facts set forth
Collection Letter that the name of the                below from the parties’ declarations,
                                                      affidavits, and exhibits, and from the parties'
respective Rule 56.1 statements of facts.                    proceeding, plaintiff identified a nonpriority
Upon                consideration             of             creditor as “Show Master Card” with the
the motions for summary judgment,            the             amount due as approximately $450. (Id. ¶¶
Court shall construe the facts in the light most             20-23.)
favorable        to       the      non-moving
party. See Capobianco v. City of New                             The Collection Letter reads, in
York, 422 F.3d 47, 50 n.1 (2d Cir. 2005).                    relevant part:
Unless otherwise noted, where a party’s 56.1
statement is cited, that fact is undisputed or
the opposing party has pointed to no evidence                         CREDITOR:
in the record to contradict it. 1                                     SHOW MASTER CARD
                                                                      BALANCE: $419.08
     Defendant LTD Financial Services, L.P.
is a debt collector. (Def.’s 56.1 ¶ 5.) Plaintiff                Dear Genine Iadevaio,
is a consumer, as defined under 15 U.S.C. §
1692(a)(3), and the alleged debt arose out of                    Your account with the above named
a transaction primarily for personal, family,                    creditor has been placed with LTD
or household purposes, and is therefore a debt                   Financial Services, L.P., a debt
defined by 15. U.S.C. § 1692(a)(5). (Id. ¶ 3.)                   collector. This is an attempt to collect
Defendant sent the Collection Letter (Pl.                        a debt and any information obtained
Mot., Collection Letter, ECF No. 19-4) to                        will be used for that purpose.
collect the past due debt on February 21,
2016. The Collection Letter is the “initial                      Unless you notify this office within
communication” from defendant to plaintiff                       30 days after receiving this notice that
mandated by 15 U.S.C. § 1692g(a). (Def.’s                        you dispute the validity of the debt or
56.1 ¶¶ 4-5.) The Collection Letter sets forth                   any portion thereof, this office will
the name of the “creditor” as “Show Master                       assume this debt is valid. If you
Card.” (Id. ¶ 6.) However, Bryant State Bank                     notify this office in writing within 30
is the actual entity to which plaintiff owed the                 days after receiving this notice you
“Balance” set forth in this communication.                       dispute the validity of this debt or any
(Id. ¶ 7.) Prior to receiving the “Show Master                   portion thereof, this office obtain
Card” credit card, plaintiff would have been                     verification of the debt or obtain a
sent a solicitation which includes terms and                     copy of a judgment, if any, and mail
conditions and statements that Bryant State                      you a copy of such verification or
Park is the entity that issues the Show                          judgment. If you request this office
MasterCard. (Id. ¶¶ 8-13.) Monthly account                       in writing within 30 days after
statements (Def. Mot., Ex. 5-7), were sent to                    receiving this notice, this office will
plaintiff from April to March of 2015 with                       provide you with the name and
plaintiff’s name and account number on each                      address of the original creditor, if
(Id. ¶¶ 14-18). On June 15, 2016, plaintiff                      different from the current creditor.
filed for Chapter 7 Bankruptcy in the Eastern
District of New York. As part of this

1
  Although the parties’ Rule 56.1 statements contain         record, when utilizing the 56.1 statements for purposes
specific citations to the record to support their            of this summary of facts.
statements, the Court has cited to the Rule 56.1
statements, rather than the underlying citation to the
                                                         2
   The total amount of the debt due as of             October 16, 2018. (ECF No. 25.) On May
   charge-off:                                        23, 2019, the Court heard supplemental oral
                                 $419.08              argument. (ECF No. 27.) On May 31, 2019,
                                                      plaintiff submitted a letter with supplemental
   The total amount of interest accrued               authority. (ECF No. 28.) On June 8, 2019,
   since charge-off:                                  defendant submitted a letter in response,
                                   $.00               which included exemplars of the credit card.
                                                      (ECF No. 29.)
   The total amount of non-interest
   charges or fees accrued since charge-
                                                          This matter is fully submitted and the
   off:
                                                      Court has fully considered the submissions of
                                      $.00            the parties.

   The total amount of payments and                            II. STANDARD OF REVIEW
   credits made on the debt since the
   charge-off:                                             The standards for summary judgment are
                                 $.00                 well settled. Pursuant to Federal Rule of Civil
                                                      Procedure 56(c), a court may not grant
As discussed further below, plaintiff alleges         a motion for summary judgment unless “the
that the Collection Letter violated the               pleadings,     depositions,      answers     to
FDCPA by falsely identifying “Show Master             interrogatories, and admissions on file,
Card” as the creditor, rather than Bryant State       together with affidavits, if any, show that
Bank.                                                 there is no genuine issue as to any material
   B. Procedural History                              fact and that the moving party is entitled
                                                      to judgment as a matter of law.” Fed. R.
     Plaintiff filed the instant complaint on         Civ. P. 56(c); Globecon Grp., LLC v.
November 2, 2017. (ECF No. 6.) Plaintiff              Hartford Fire Ins. Co., 434 F.3d 165, 170 (2d
initially asserted six causes of action against       Cir. 2006). “The moving party bears the
defendant.           Defendant answered on            burden of showing that he or she is entitled
November 15, 2017. On April 23, 2018, the             to summary judgment.” See Huminski           v.
parties filed a joint pre-motion conference           Corsones, 396 F.3d 53, 69 (2d Cir. 2004).
letter seeking leave to file motions for              The Court “is not to weigh the evidence but
summary judgment on the Fourth Cause of               is instead required to view the evidence in the
Action, relating to the narrow issue as to            light most favorable to the party
whether defendant violated the FDCPA by               opposing summary judgment, to draw all
setting forth the name of the “creditor” as           reasonable inferences in favor of that party,
“Show Master Card” rather than Bryant State           and to eschew credibility assessments.”
Bank. (ECF No. 15.) Plaintiff stated that she         Amnesty Am. v. Town of W. Hartford, 361
intended to withdraw the five remaining               F.3d 113, 122 (2d Cir. 2004); see
causes of action. On July 2, 2018, plaintiff          also Anderson v. Liberty Lobby, Inc., 477
filed her motion for summary judgment.                U.S. 242 (1986) (summary judgment is
(ECF No. 19.) On July 18, 2018, defendant             unwarranted if “the evidence is such that a
filed its cross-motion for summary judgment.          reasonable jury could return a verdict for the
(ECF No. 21.) On August 17, 2018, plaintiff           nonmoving party”).
filed her reply in support of her motion. (ECF
No. 24.) The Court held oral argument on
                                                  3
     Once the moving party has met its                 “Creditor” as “Show Master Card.” (Pl.
burden, the opposing party “must do more               Mem. at 1, ECF No. 19-7.)
than simply show that there is some
metaphysical doubt as to the material facts ....           For the reasons set forth below,
The nonmoving party must come forward                  defendant’s motion for summary judgment
with specific facts showing that there is              on the Fourth Cause of Action is granted, and
a genuine issue for trial.” Caldarola v.               plaintiff’s   cross-motion       is    denied.
Calabrese, 298 F.3d 156, 160 (2d Cir. 2002)            Specifically, the Court concludes that the
(quoting Matsushita Elec. Indus. Co. v.                uncontroverted facts demonstrate the use of
Zenith Radio Corp., 475 U.S. 574, 586–87               “Show Master Card” as the creditor in the
(1986)). As the Supreme Court stated                   Collection Letter did not violate the FDCPA.
in Anderson, “[i]f the evidence is merely
colorable,      or    is  not     significantly             A. Fair Debt Collection Practices Act
probative, summary judgment may              be
granted.” 477 U.S. at 249–50 (citations                    The FDCPA was created to respond to
omitted). Indeed, “the mere existence                  the “use of abusive, deceptive, and unfair
of some alleged factual dispute between the            debt collection practices by many debt
parties will not defeat a properly                     collectors.” 15 U.S.C. § 1692(a). Finding that
supported motion for summary judgment.”                “[a]busive     debt    collection      practices
Id. at 247-48 (emphasis in original). Thus,            contribute to the number of personal
the nonmoving party may not rest upon mere             bankruptcies, to marital instability, to the loss
conclusory allegations or denials, but must            of jobs, and to invasions of individual
set forth “concrete particulars” showing that          privacy,” the Act aims “to eliminate abusive
a trial is needed. R.G. Group, Inc. v. Horn &          debt collection practices by debt collectors, to
Hardart Co., 751 F.2d 69, 77 (2d Cir. 1984)            insure that those debt collectors who refrain
(internal quotations omitted). Accordingly, it         from using abusive debt collection practices
is       insufficient    for       a      party        are not competitively disadvantaged, and to
opposing summary judgment “merely            to        promote consistent State action to
assert a conclusion without supplying                  protect consumers against debt collection
supporting arguments or facts . . .                    abuses.” 15 U.S.C. § 1692(e).
.” BellSouth Telecommc'ns, Inc. v. W.R.
Grace & Co.- Conn., 77 F.3d 603, 615 (2d                   To determine whether a debt collector’s
Cir. 1996) (quoting SEC v. Research                    communication violates the FDCPA, courts
Automation Corp., 585 F.2d 31, 33 (2d Cir.             apply an objective test based on the
1978)).                                                understanding of the “least sophisticated
                                                       consumer.” Bentley v. Great Lakes
               III. DISCUSSION                         Collection Bureau, 6 F.3d 60, 62 (2d Cir.
                                                       1993); see Clomon v. Jackson, 988 F.2d
    Plaintiff contends that defendant violated         1314, 1318 (2d Cir. 1993); Vu v. Diversified
Sections 1692g(a)(2), 1692e, 1692e(2)(A),              Collection Servs., Inc., 293 F.R.D. 343, 359
and 1692e(10) of the FDPCA. Specifically,              (E.D.N.Y. 2013). According to the Second
plaintiff argues that the Collection Letter            Circuit, the “least sophisticated consumer”
failed to identify the actual entity to which          standard is “an objective analysis that seeks
plaintiff owed the “Balance,” as the initial           to protect the naive from abusive practices
communication set forth the name of the                while simultaneously shielding debt
                                                       collectors from liability for bizarre or
                                                       idiosyncratic interpretations      of debt
                                                   4
collection letters.” Greco v. Trauner, Cohen                             2. Section 1692g(a)
& Thomas, L.L.P., 412 F.3d 360, 363 (2d Cir.
2005). “Deceptiveness within the meaning of                         Section 1692g(a) sets forth required
this subsection includes ambiguity; a                           disclosures for a debt collector’s initial
collection notice may be deceptive when it                      communication to a consumer. As relevant
can reasonably be read to have two or more                      here, this section requires that the initial
different meanings, one of which is                             communication include “the name of the
inaccurate.” Barrientos v. Law Offices of                       creditor to whom the debt is owed.” 15
Mark L. Nichter, 76 F. Supp. 2d 510, 513                        U.S.C. § 1692g(a)(2).
(S.D.N.Y. 1999) (citing Russell v. Equifax
A.R.S., 74 F.3d 30, 35 (2d Cir. 1996)). “The                        B. Application
fact that a notice's terminology was vague or
uncertain will not prevent it from being held                       The parties do not dispute that plaintiff is
deceptive under § 1692e(10).” Id. This is a                     a “consumer” and defendant is a “debt
question of law. Shami v. Nat’l Enters. Sys.,                   collector,” as those terms are defined by the
914 F. Supp. 2d 353, 359 (E.D.N.Y. 2012).                       FDCPA, and that the instant dispute is
                                                                therefore covered by the statute. Moreover, it
   Here, plaintiff alleges claims under                         is uncontested that Exhibit A to plaintiff’s
FDCPA Sections 1692e and 1692g, and                             complaint is the “initial communication”
specific subsections thereunder, which the                      from defendant to plaintiff mandated by 15
Court will briefly address in turn.                             U.S.C. § 1692g(a).         Finally, defendant
                                                                concedes that Bryant State Bank is “the
         1. Section 1692e                                       actual entity to which [p]laintiff owed the
                                                                “Balance” set forth in [the Collection
    Section 1692e establishes a general                         Letter].” (Def.’s 56.1 ¶ 7.) Therefore, the
prohibition against a debt collector’s use of                   question is whether defendant violated the
“any false, deceptive, or misleading                            above-described FDCPA provisions by
representation or means in connection with                      identifying Show Master Card, rather than
the collection of any debt.” 15 U.S.C. §                        Bryant State Bank, as plaintiff’s creditor. For
1692e. The section then includes a non-                         the reasons that follow, the Court concludes
exhaustive list of prohibited conduct,                          that the Collection Letter does not.
including (1) “the false representation of the
character, amount, or legal status of any                           The Court will first address defendant’s
debt,” id. § 1692e(2)(A); and (2) “[t]he use of                 contention that plaintiff’s claim is time-
any false representation or deceptive means                     barred before turning to the merits of
to collect or attempt to collect any debt or to                 plaintiff’s claims. 2
obtain      information      concerning       a
consumer,” id. § 1692e(10).



2                                                               discharge of her debt where she identified it as Show
   In its summary judgment motion, defendant also
raises the affirmative defense that plaintiff’s action is       Master Card and now allow her to seek damages based
barred by the doctrine of judicial estoppel. (Def. Mem.         on a claim that Show Master Card was not her creditor.
at 6-8.) In particular, defendant notes that plaintiff          (Id. at 7.) However, given that the Court has
identified Show Master Card on her Chapter 7                    concluded that summary judgment in favor of the
Bankruptcy petition and plaintiff “would have this              defendant is warranted on this claim on the merits, the
Court ignore the fact that she received the benefit of          Court need not address this alternative argument.
                                                            5
    1. Timeliness                                       to removal on July 11, 2107. Moreover,
                                                        plaintiff served defendant in a timely manner
            a. 15 U.S.C. § 1692k(d)                     with the summons with notice on June 14,
                                                        2017, as mandated by state law. See N.Y.
    Defendant argues that plaintiff’s cause of          C.P.L.R. 306-b (“Service of the summons
action is time-barred under FDCPA Section               and complaint, summons with notice, third-
1692k(d). (See Def. Mot. at 5.) As set forth            party summons and complaint, or petition
below, the Court denies defendant’s motion              with a notice of petition or order to show
for summary judgment on this ground.                    cause shall be made within one hundred
                                                        twenty days after the commencement of the
    Under 15 U.S.C. § 1692(k)(d), an action             action or proceeding . . . .”).
to enforce may be brought in “any
appropriate United States district court . . . or           Defendant argues that the absence of a
in any other court of competent jurisdiction,           complaint until November 2, 2017 renders
within one year from the date on which the              the action untimely. The Court disagrees. “A
violation occurs.” (emphasis added). On                 federal court to which a state action is
February 21, 2016, plaintiff received the               removed takes the action in the posture in
Collection Letter, which allegedly violates             which it existed when removed from a state
the FDCPA. Plaintiff then filed a summons               court’s jurisdiction and must give effect to all
and notice in Nassau County Supreme Court               procedures accomplished in a state court
on February 17, 2017—within the prescribed              prior to removal.” Istituto Per Lo Sviluppo
one-year window. (Rep., Ex. A, ECF No. 24-              Economico Dell’ Italia Meridionale v. Sperti
2.) The New York Supreme Court is                       Prod., Inc., 47 F.R.D. 310, 312 (S.D.N.Y.
recognized as a court of competent                      1969). Here, New York State procedure does
jurisdiction. See Kagen v. Kagen, 21 N.Y.2d             not require the filing of a complaint in order
532, 53 (1968) (holding that, within the New            to properly institute an action and comply
York State court system, the “Supreme Court             with applicable statute of limitation
is a court of original, unlimited and                   provisions. Thus, at the time of removal to
unqualified jurisdiction”) (citations omitted);         this Court on July 11, 2017, plaintiff had
see also N.Y. Const. art. VI, § 7 (a) (“The             satisfied the applicable statute of limitations
supreme court shall have general original               under New York State procedure. The
jurisdiction in law and equity and the                  removal of the case to the federal court does
appellate jurisdiction herein provided.”).              not vitiate that compliance. Once a case is
Further, in New York “[a]n action may be                removed, there is no requisite time frame by
commenced ‘by filing a … summons with                   which a complaint must be filed, although the
notice.’” Ryan v. High Rock Dev., LLC, 2                Court can certainly order the filing of such a
N.Y.S.3d 519, 520 (2d Dep’t 2015) (quoting              pleading under Rule 81 of the Federal Rules
N.Y. C.P.L.R. 304-a); see also Bumpus v.                of Civil Procedure. No such order was issued
New York City Tr. Auth., 883 N.Y.S.2d 99,               in this case. Thus, the filing of the complaint
104 (2d Dep’t 2009) (“The filing of the                 on November 2, 2017 did not violate the
summons with notice or summons and                      Federal Rules of Civil Procedure, nor does
complaint fixed the point at which an action            the absence of such a complaint impact a case
was commenced for statute of limitations                that was timely filed for statute of limitations
purpose[s].”) (emphasis added) (internal                purposes under New York State procedural
citation omitted). Therefore, the action was            rules prior to removal.
timely brought in accordance with the
applicable New York State procedures prior
                                                    6
   Accordingly, this action was timely                Cohen v. Rosicki, Rosicki & Assocs., P.C.,
brought under 15 U.S.C. § 1692k(d), and the           897 F.3d 75, 87 (2d Cir. 2018) (“The identity
Court denies defendant’s motion on the                of the creditor in debt collection
grounds of timeliness.                                communications can be a ‘serious matter.’)
                                                      (quoting Bourff v. Rubin Lublin, LLC, 674
      2. The Merits                                   F.3d 1238, 1241 (11th Cir. 2012); see also
                                                      Eun Joo Lee v. Forster & Garbus LLP, 926
    Plaintiff argues that the Collection Letter       F. Supp. 2d 482, 488 (E.D.N.Y. 2013)
fails to adequately identify Bryant State Bank        (holding that “entity to which a debtor owes
as her creditor in violation of Section               money potentially affects the debtor in the
1692g(a)(2)’s requirement that a debt                 most basic ways, such as what the debtor
collection letter include “the name of                should write after ‘pay to the order of’ on the
the creditor to whom the debt is owed.” 15            payment check to ensure that the debt is
U.S.C. § 1692g(a)(2). Plaintiff also alleges          satisfied”). Moreover, “[u]nder the least
that this same failure renders the Collection         sophisticated consumer standard, ‘[t]o
Letter misleading and deceptive under                 satisfy § 1692g(a), the debt collector's notice
Sections 1692e, 1692e(2)(A) and 1692e(10).            must state the required information
As explained supra, defendant does not                clearly enough that the recipient is likely to
dispute that Bryant State Bank is the actual          understand it.’” Datiz v. Int’l Recovery
entity to which plaintiff owed the balance.           Assocs. Inc., No. 15-CV-3549 (ADS)(AKT)
(Def.’s 56.1 ¶ 7.) However, defendant argues          2016 WL 4148330 at *9 (E.D.N.Y. Aug. 4,
that naming Show Master Card as the creditor          2016) (quoting Janetos v. Fulton Friedman &
was sufficient as this “name [is] commonly            Gullace, LLP, 825 F.3d 317, 321 (7th Cir.
associated with the account.” (Def. Mem. at           2016)).
10.) As set forth below, the Court agrees
with the defendant and holds that, under the              However, a debt collector, in identifying
least sophisticated consumer standard, the            the creditor, need not use the creditor’s full
use of “Show Master Card” as the name of              business name or name of incorporation so
the creditor in the Collection Letter does not        long as it uses the name under which the
violate the FDCPA.                                    creditor regularly transacts business, or the
                                                      name used with the consumer from the
      Under the FDCPA a “creditor” is defined         inception of the credit relationship. The
as:                                                   Second Circuit made this point clear in the
                                                      context of determining how a creditor can
      any person who offers or extends                avoid triggering coverage under the “false
      credit creating a debt or to whom a             name exception” of the FDCPA because it
      debt is owed, but such term does not            used a name other than its own. See Maguire
      include any person to the extent that           v. Citicorp Retail Servs., Inc., 147 F.3d 232,
      he receives an assignment or transfer           235 (2d Cir. 1998) (“Although a creditor
      of a debt in default solely for the             need not use its full business name or its
      purpose of facilitating collection of           name of incorporation to avoid FDCPA
      such debt for another.                          coverage, it should use the name under which
                                                      it usually transacts business, or a commonly-
15 U.S.C. § 1692a(4). The Second Circuit              used acronym, or any name that it has used
has held that proper identification of the            from the inception of the credit relation.”)
creditor is critical under the FDCPA. See             (citations and quotations omitted); see also

                                                  7
Berk v. J.P. Morgan Chase Bank, N.A., Civil           affiliates and he would be unable to
Action No. 11-2715, 2011 WL 4467746, at               determine which entity had his debt).
*4 (E.D. Pa. Sept. 26, 2011) (“No reasonable
person would find that ‘Chase Auto Loans’ is              Plaintiff makes two principal legal
a false identification of any of the named            arguments in response to this case authority.
Chase defendants – JPMorgan Chase Bank,               First, plaintiff suggests that the name of the
JPMorgan Chase & Co., or Chase Auto                   creditor used by the debt collector must be
Finance Corporation.”).                               similar to the corporate name. (See Pl.’s
                                                      Reply at 8-9, ECF No. 24.) (“The use of
     Other courts have applied this same              ‘Show Master Card’ instead of ‘Bryant State
standard to claims against debt collectors            Bank’ … is not the same as using a shortened
under Section 1692g and similar provisions.           or short-hand version of a creditor’s legal
See, e.g., Leonard v. Zwicker & Assoc., P.C.,         name such as AMEX.”) Second, plaintiff
713 F. App’x 879, 883 (11th Cir. 2017) (“we           seems to assert that allowing the debt
agree with the district court that no bright-         collector to identify the “creditor” by the
line requires a debt collector to always              brand name is not permitted under the
identify the creditor by its full business name       FDCPA. (See id. at 8-9.) (“Identifying the
in order to avoid liability under § 1692g.            ‘creditor’ as the brand name ‘Show Master
Rather, consistent with the FTC’s                     Card’ as opposed to the actual creditor as
commentary, a debt collector may use the              defined by the FDCPA, ‘Bryant State Bank’,
creditor’s full business name, the name under         also runs contrary to the purpose of the
which it usually transacts business, or a             FDCPA.”).
commonly-used acronym”); Campbell v.
American Recovery Servs. Inc., Case No.                   The Court disagrees with plaintiff’s
2:15-CV-09079-ODW-AGR, 2016 WL                        assertions. Although companies often use a
3219866, at *3 (C.D. Cal. June 8, 2016)               variation of their corporate name or an
(“Under the FDCPA it is sufficient to avoid           acronym in identifying themselves to the
confusion if the debt collector uses the full         public, that is not the relevant inquiry for
business name of the creditor, the name               purposes of the FDCPA.           Instead, the
under which it usually transacts business, or         question is whether the least sophisticated
a commonly-used acronym.”); Eul v.                    consumer would recognize the name in the
Transworld Systems, No. 15 C 7755, 2017               Collection Letter and understand, from that
WL 1178537, at *30-31 (N.D. Ill. Mar. 30,             name, with whom the debt originated. As the
2017) (rejecting claim that identifying the           Second Circuit and other courts have
creditor as “National Collegiate Trust”               emphasized, that recognition of the creditor
violated Section 1692e because that was not           by the debtor may come from not just an
the particular NCT entity that held the               acronym, but from “the name under which it
recipient’s loan); Hammett v. AllianceOne             usually transacts business” and/or “any name
Receivables Mgmt., Inc., Civil Action No.             that it has used from the inception of the
11-3172, 2011 WL 3819848, at *4-5 (E.D.               credit relation.” Maguire, 147 F.3d at 235
Pa. Aug. 30, 2011) (rejecting Section 1692e           (citation omitted); accord Leonard, 713 F.
claim where plaintiff asserted identifying            App’x at 883. Obviously, a brand or trade
PNC Bank as the original creditor, rather than        name (regardless of whether it is similar in
the full corporate name, was misleading               wording to the corporate name) would often
because PNC Bank had many business                    fall within that standard. Any rule that
                                                      disallowed the use of a brand or trade name

                                                  8
to identify the creditor if dissimilar to the                 Mastercard Assistance Line.” (Id.) The
corporate name would run contrary to the                      website also prominently utilizes the trade
purpose of the FDCPA because it would                         name “Show MasterCard Credit Card.”
potentially create more confusion for the                     (ECF No. 21-4.) The promotional materials
least sophisticated consumer. See Leonard,                    also contain references to the actual creditor,
713 F. App’x at 883 (“As the district court                   Bryant State Bank, but the trade name would
recognized, requiring a debt collector to                     be more familiar to the least sophisticated
identify the creditor by its full business name               consumer from reading these materials, given
would not always result in greater clarity to a               the prominent use of the term “Show Master
naïve consumer, who may be more familiar                      Card” in the credit relationship. (See, e.g.,
with a commonly used trade name.”). Thus,                     ECF No. 21-4 (website) (noting in small print
if the least sophisticated consumer would                     “2018 Show MasterCard. Issued by Bryant
understand from a brand or trade name who                     State Bank, pursuant to a license from
the creditor is (because it is the name under                 MasterCard International Inc.”); ECF No. 21-
which the company usually transacts                           5 (solicitation form) (same); ECF No. 21-6
business and/or it is a name that has been                    (Terms and Conditions Package) (referring to
used since the inception of the credit                        Bryant State Bank as the creditor). 3
relationship), the use of that brand or trade                 Moreover, the least sophisticated consumer
name to identify the creditor in a collection                 would undoubtedly understand from the
letter does not run afoul of the FDCPA.                       monthly statements for their credit card that
                                                              “Show Master Card” is the trade name used
     Having reviewed the record in this case,                 by Bryant State Bank. In fact, the payment
it is clear from the uncontroverted facts that                slip in the monthly statement combines the
the least sophisticated consumer would                        names and states at the top, “Bryant State
understand the identity of the creditor from                  Bank Show.” (ECF No. 21-7.)
the use of the trade name “Show Master
Card” in the Collection Letter. The card that                     In short, the uncontroverted evidence
plaintiff was using was called the “Show                      clearly demonstrates that “Show Master
Master Card” and that trade name was used                     Card” is the name under which Bryant State
from the beginning of the credit relationship.                Bank transacts business in connection with
For example, the Solicitation Form for the                    the credit card at issue, and that it did so since
credit card states, “You’re Pre-Approved*!                    the beginning of the credit relationship with
The Show Mastercard credit card is easy to                    plaintiff, and that the identity of the creditor
understand with No Hidden Fees. What are                      would be understood by the least
the benefits of becoming a Show                               sophisticated      consumer      under       these
Mastercard Member?” (ECF No. 21-3.) It                        circumstances.        In other words, upon
also references the ability to respond online                 receiving the Collection Letter in this case,
at www.showcardcc.com/accept and can ask                      the least sophisticated consumer would
questions by contacting the “Show                             understand who the creditor was from the

3                                                             this was submitted after the oral argument and is
  In a supplemental submission, defendants attach a
sample credit card which demonstrates that the trade          unnecessary to the Court’s decision because the other
name “Show” is displayed in big letters on the front of       materials in the record clearly demonstrate that the
the card, with the following statement in small letters       least sophisticated consumer would recognize the
on the back of the card: “This card is issued by Bryant       creditor in this case by the trade or brand name, “Show
State Bank, pursuant to a license from MasterCard             Master Card.” Thus, the Court has not considered this
International….” (ECF No. 29-1.) However, because             supplemental exhibit as part of its analysis.
                                                          9
